                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENDRA LANAYE LOVING,                                       )
                                                            )
                          Plaintiff,                        )
                                                            )
vs.                                                         )    Civil No. 15-cv-914-CJP 1
                                                            )
COMMISSIONER of SOCIAL                                      )
SECURITY,                                                   )
                                                            )
                                                            )
                          Defendant.                        )

                                         MEMORANDUM and ORDER

        PROUD, Magistrate Judge:

        This matter is now before the Court on the Defendant’s Motion to Remand.

(Doc. 32).

        Defendant asks the Court to remand this case to the Commissioner for

further administrative action pursuant to sentence six of section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g). A sentence six remand (as opposed to a sentence

four remand) provides that “[t]he Court may, on motion of the Commissioner made

for good cause shown before she files her answer, remand the case to the

Commissioner for further action by the Commissioner.”                                    See Melkonyan v.

Sullivan, 501 U.S. 89, 101 n.2 (1991); Shalala v. Schaefer, 509 U.S. 292, 297 n.2

(1993). A sentence six remand is appropriate where procedural difficulties, such

as an inaudible hearing tape, incomplete record, or a lost file, necessitate a request

for remand by the Commissioner. The joint conference committee of Congress in

reporting upon the Social Security Disability Amendments of 1980 (to the Social


1
 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to 28 U.S.C.
§636(c). See, Doc. 23.
                                                         1
Security Act) intended that such procedural defects be considered “good cause” for

remand. H.R. Rep. No. 96-944, 96th Cong., 2d Sess. 59 (1980).

      Here, the Office of Hearings Operations has informed defendant that remand

is needed because plaintiff’s file cannot be located.

      The pro se plaintiff filed this case over three years ago. Defendant moved for

a sentence six remand in December 2015 because the agency’s file was incomplete

with over twenty exhibits missing. The Court granted that motion the day after it

was filed.   See, Doc, 19.   Plaintiff’s application was again denied in February

2018. See, Doc. 26. The Court urges the agency to expedite this case on remand.

      The Court notes that a sentence six remand does not prejudice plaintiff. On

the contrary, if plaintiff were to prevail in this Court, the relief awarded would

almost certainly be a remand for further proceedings. See, Rucker v. Astrue, 414

Fed. Appx. 844, 845 (7th Cir. 2011), citing Briscoe ex rel. Taylor v. Barnhart, 425

F.3d 345, 356 (7th Cir. 2005).

      For good cause shown, Defendant’s Motion to Remand (Doc. 32) is

GRANTED.

      The final decision of the Commissioner of Social Security denying Kendra

Lanae Loving’s application for social security benefits is REMANDED to the

Commissioner for additional proceedings, pursuant to six of 42 U.S.C. § 405(g).

Upon receipt of the Court order of remand, the Appeals Council will remand the

case to an administrative law judge for a de novo hearing and a new decision.

      The Clerk of Court shall keep this case open.

      IT IS SO ORDERED.
                                          2
DATE:   November 2, 2018.

                            s/ Clifford J. Proud
                            CLIFFORD J. PROUD
                            U.S. MAGISTRATE JUDGE




                             3
